t c memo united_states tax_court atlantic coast masonry inc petitioner v commissioner of internal revenue respondent docket no filed date james p dempsey an officer for petitioner jeremy h fetter and shelley turner van doran for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined that for purposes of federal employment_taxes the individuals corporate officers masons and laborers listed in a table attached to a notice_of_determination of worker classification notice_of_determination should be legally classified as petitioner’s employees and thus determined deficiencies in additions to and penalties with respect to petitioner’s federal employment and unemployment taxes as follows period type ended of tax1 additions to tax penalty sec sec sec_6651 a amount fica itw dollar_figure dollar_figure dollar_figure dollar_figure fica itw dollar_figure dollar_figure dollar_figure dollar_figure fica itw dollar_figure dollar_figure dollar_figure dollar_figure fica itw dollar_figure dollar_figure dollar_figure dollar_figure futa dollar_figure dollar_figure dollar_figure dollar_figure fica itw dollar_figure dollar_figure dollar_figure dollar_figure fica itw dollar_figure dollar_figure dollar_figure dollar_figure fica itw dollar_figure dollar_figure dollar_figure dollar_figure fica itw dollar_figure dollar_figure dollar_figure dollar_figure futa dollar_figure dollar_figure dollar_figure dollar_figure fica itw dollar_figure dollar_figure dollar_figure fica itw dollar_figure dollar_figure dollar_figure fica itw dollar_figure dollar_figure dollar_figure fica itw dollar_figure dollar_figure dollar_figure futa dollar_figure dollar_figure dollar_figure 1fica refers to the federal_insurance_contributions_act secs itw refers to the statutory income_tax_withholding required pursuant to sec_3402 futa refers to the federal_unemployment_tax_act secs 2the amount of the sec_6651 addition_to_tax could not be computed at the time the notice was issued in its posttrial brief petitioner concedes that for purposes of federal employment_taxes its two corporate officers should be legally classified as employees thus the issues remaining for decision are whether the masons and laborers listed as workers on the notice_of_determination should be legally classified as employees as respondent maintains or as independent contractors as petitioner maintains and if the masons and laborers listed as workers on the notice_of_determination should be legally classified as employees then a whether petitioner is entitled to relief from employment_taxes pursuant to the revenue act of pub_l_no sec_530 stat pincite sec_530 b whether petitioner is liable for an addition_to_tax for failure to timely file returns pursuant to sec_6651 for the tax periods involved c whether petitioner is liable for the addition_to_tax for failure to timely pay pursuant to sec_6651 for the tax periods involved and d whether petitioner is liable for the penalty for failure to timely deposit tax pursuant to sec_6656 for the tax periods involved all rule references are to the tax_court rules_of_practice and procedure and unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times findings_of_fact some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and the attached exhibits petitioner was incorporated in it elected to be treated as a subchapter_s_corporation for federal_income_tax purposes at the time petitioner filed its petition its principal_place_of_business was in florida during all relevant times petitioner acted as a subcontractor providing masonry services petitioner had gross revenues in excess of dollar_figure million for each of the and calendar years petitioner had two shareholders corporate officers blanche dempsey and james dempsey ms dempsey and mr dempsey or collectively dempseys the dempseys each held a interest in petitioner ms dempsey served as its president she performed bookkeeping and clerical services for petitioner she possessed signature_authority on petitioner’s checking accounts mr dempsey is a licensed mason and has worked in the masonry industry since he served as petitioner’s vice president procuring all masonry work it performed and overseeing its day-to-day operations mr dempsey submitted proposals for masonry jobs on behalf of petitioner to general contractors for construction projects the proposals included in the record provide that petitioner would furnish all labor materials equipment and supervision necessary to complete the job mr dempsey negotiated and executed the subcontract agreements contracts governing the work to be performed by petitioner he issued invoices to the general contractors the general contractors paid these invoices via checks made out to petitioner the checks were then either deposited into petitioner’s bank account or more often cashed at either petitioner’s bank or at a local check cashing company during the years involved all checks that were cashed on behalf of petitioner were cashed by either mr dempsey or ms dempsey after commencing a project mr dempsey made purchasing decisions on behalf of petitioner with respect to the materials needed for the job including the concrete and blocks to be used as well as a fastening gun and quantities of sand if required mr dempsey rented cranes and forklifts on behalf of petitioner the contracts with the general contractors provided that the materials so paid for belonged to the general contractor petitioner was reimbursed for the cost of the materials and lease expenses mr dempsey did not personally manage petitioner’s construction projects rather he contracted with others to supervise or be the foreman of the job one such supervisor was william mcnally mr mcnally generally worked exclusively for petitioner although in he worked for others as well at the start of each job mr dempsey would tell mr mcnally this is how much money that we have in this job and do you think you can do it with your manpower if the answer was yes they would shake hands there were no written contracts and mr mcnally would begin to organize the project mr mcnally’s compensation consisting of a base_amount and a percentage of profits was paid in cash mr dempsey testified that mr mcnally and the other supervisors would make money based on their productivity and we would split this job throughout the whole job if the production was good we made money and if the production was bad we didn’t mr mcnally received no fringe_benefits from petitioner and petitioner did not pay workers’ compensation insurance premiums on his behalf because petitioner had no full-time workers other than the dempseys mr mcnally’s first responsibility was to find masons and laborers these individuals were hired on a per-job basis the record reveals that masons and laborer sec_1mr mcnally was not classified as petitioner’s employee by respondent in the notice_of_determination mr mcnally testified that he worked with mr dempsey as an independent_contractor and was paid on a and filed his taxes like that worked for petitioner in worked for it in and worked for it in mr mcnally kept a telephone list of the masons and laborers with whom he had worked and would contact those individuals whenever he needed help often the masons and laborers mr mcnally contacted would bring friends or relatives to the jobsite mr mcnally supervised the masons and laborers he oversaw the number of bricks each mason laid per day and was responsible for the completion of the project on schedule mr mcnally had the authority to hire and fire masons and laborers at will mr dempsey could also fire anyone including mr mcnally working on the project mr dempsey gave mr mcnally the plans of the building project and instructed him that the building had to go up in a certain way and i mr mcnally made sure that was done on a daily basis mr mcnally liaised with the general contractor and was authorized by mr dempsey to change if necessary specifications that had been agreed upon by petitioner and the general contractor mr mcnally brought in only experienced individuals the masons and laborers brought their own tools with them including trowels levels additional wheelbarrows and tape measures at the commencement of the project mr dempsey would visit the worksite to confirm that everything was in place including the blocks the cement and the equipment he would meet the masons and laborers and tell them what was to be done and how they would be paid and provide to them instructions relating to the masonry work the masons and laborers worked an eight-hour day but they were paid on a piecework basis in other words they were paid according to the number of blocks bricks or cubic yards of cement laid mr dempsey established the amount to be paid per block brick or cubic yard the masons and laborers were paid weekly by mr dempsey who handed each of them envelopes with the appropriate amount of compensation in cash or delivered the envelopes to mr mcnally for distribution to the workers petitioner maintained cash logs that recorded how much money each mason or laborer received as well as how much money mr mcnally and the other supervisors earned 2masons are skilled workmen and require little or no supervision insofar as workmanship is concerned petitioner stopped maintaining cash logs regarding masonry worker payments in the last quarter of which was approximately the time respondent began petitioner’s tax examination see infra p although petitioner stopped recording cash outlays to the masons and laborers its general ledger indicated that the amount of its gross_receipts remained constant most of the masons and laborers worked exclusively for petitioner when a particular job was completed the masons and laborers were let go if another job was in progress mr mcnally often invited them to join the new project if workers were needed petitioner’s operations were conducted in a manner that at best could be described as informal transactions were conducted in cash and often not recorded adequately petitioner had few written contracts or agreements and the documentation that did exist was incomplete and contradictory and it appears that regulatory filings were misleading if made at all petitioner did not pay wages as such to the dempseys instead petitioner made multiple distributions to them and paid many of the dempseys’ personal expenses these distributions and expenses totaled hundreds of thousands of dollars over and petitioner did not issue forms 1099-misc miscellaneous income or forms w-2 wage and tax statement to the dempseys for or nor did petitioner file any information returns for those years and the dempseys did not timely file their form sec_1040 u s individual_income_tax_return for or respondent has no record of petitioner’s filing any form_1120s u s income_tax return for an s_corporation during the years involved nor does respondent have any record of any form_1096 annual summary and transmittal of u s information returns or form_940 employer’s annual federal unemployment futa_tax return filed by petitioner for any of the years or periods involved petitioner filed one form_941 employer’s quarterly federal tax_return for the fourth quarter of but respondent has no record of any others respondent prepared substitutes for returns with respect to all of petitioner’s unfiled information returns on date respondent notified petitioner that it had been selected for employment_tax examination two weeks later ie date the dempseys filed their respective form sec_1040 for on january 3this form is used to transmit paper forms and w-2g to the commissioner they filed their respective form sec_1040 for on date approximately three months after respondent commenced his examination petitioner submitted to the examining agent form_1120s for petitioner’s tax_year as well as copies of a form_1096 a form_941 for the fourth quarter of and a form uct-6 florida department of revenue employer’s quarterly report petitioner also provided forms 1099-misc for the years involved for some of the masons and laborers for petitioner provided forms 1099-misc for of the masons and laborers whom petitioner paid dollar_figure or more during that year for petitioner provided forms 1099-misc for of the masons and laborers whom petitioner paid dollar_figure or more and for petitioner provided forms misc for of the masons and laborers whom it paid dollar_figure or more at trial mr dempsey admitted that the information returns filed were prepared after they were due respondent determined that the dempseys failed to report the following amounts of wages from petitioner employee ms dempsey mr dempsey dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 4petitioner also submitted forms 1120s for it sec_2002 and tax years petitioner maintained a workers’ compensation insurance_policy which did not cover any of the masons or laborers petitioner never inquired as to whether any of the masons or laborers had their own insurance it appears they did not petitioner’s workers’ compensation insurance carrier conducted a policy audit of petitioner for the period of date through the audit report named ms dempsey as an employee of petitioner mr dempsey as a subcontractor and two unrelated businesses forte crane and john a walker sons as subcontractors it did not mention mr mcnally the masons or the laborers i the workers’ legal classification opinion employers and employees are subject_to employment_taxes ie fica and futa fica provides a social_security_tax payable by both employers and employees see sec_3101 sec_3111 futa provides for unemployment taxes payable by employers see secs employers are required to withhold fica tax as well as federal_income_tax on wage payments they make to their employees see sec_3102 sec_3402 these employment_taxes do not apply to payments to independent contractors the commissioner’s determinations are presumed correct and taxpayers bear the burden of proving that those determinations are erroneous rule a 290_us_111 this principle applies to the commissioner’s determination that a taxpayer’s workers are employees 77_f3d_236 8th cir 117_tc_263 if an employer-employee relationship exists its characterization by the parties as some other relationship is immaterial sec_31_3121_d_-1 employment_tax regs as stated supra p petitioner now concedes that its corporate officers ie the dempseys were its employees we thus are left to decide the legal employment classification of the masons and laborers whether an individual is an employee or an independent_contractor is a factual question to which common_law principles apply see sec_3121 sec_3306 weber v commissioner 103_tc_378 aff’d per curiam 60_f3d_1104 4th cir guidelines for determining the existence of an employment relationship are found in three substantially_similar sections of the 5the common_law of employer-employee relations refers to ‘the general common_law of agency rather than the law of any particular state ’ 503_us_318 n quoting 490_us_730 regulations-- sec_31_3121_d_-1 sec_31_3306_i_-1 and sec_31_3401_c_-1 employment_tax regs relating to fica futa and income_tax_withholding respectively the regulations adopt the common_law definition of an employee under the common_law an employer-employee relationship exists when the principal has the right to control and direct the service provider not only as to the result to be accomplished but also as to the details and means by which that result is accomplished sec_31_3121_d_-1 sec_31_3306_i_-1 employment_tax regs see also sec_31_3401_c_-1 employment_tax regs the principal need not actually direct or control the matter in which the services are performed it is sufficient that the principal has the right to do so weber v commissioner t c pincite twin rivers farm inc v commissioner tcmemo_2012_184 relevant factors in determining whether a worker is an employee or an independent_contractor include the degree of control exercised by the principal over the details of the work which party invests in the facilities used by the worker the opportunity of the worker for profit or loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believe they were creating ewens miller inc v commissioner t c pincite weber v commissioner t c pincite all of the facts and circumstances are considered and no one factor dictates the outcome ewens miller inc v commissioner t c pincite degree of control the right of the principal to exercise control_over the agent whether or not the principal in fact does so is the crucial test for the existence of an employer- employee relationship weber v commissioner t c pincite john keller action auto body v commissioner tcmemo_2012_62 an employer-employee relationship exists when the principal retains the right to direct the manner in which the work is to be done controls the methods to be used in doing the work and controls the details and means by which the desired result is to be accomplished 55_tc_142 petitioner failed to prove that mr dempsey did not control the masons’ or the laborers’ work the evidence reveals that petitioner acting through mr dempsey possessed the right and requisite degree of control to establish an employer-employee relationship mr dempsey had the ultimate authority in instructing the masons and laborers with respect to what they were to do had 6the examining revenue_agent testified without objection by petitioner that in interviews some of the masons and laborers stated they would receive instructions relating to the masonry jobs from mr dempsey none of the masons laborers or supervisors other than mr mcnally testified at trial the right of approval as to the quality of their work set the masons’ and laborers’ working hours at eight hours per day and paid them for their work on a weekly basis as opposed to at the end of the project we are mindful that the day- to-day operations were turned over to supervisors such as mr mcnally nonetheless we are satisfied that the masons and laborers were aware that mr mcnally was working for petitioner and that their pay came from petitioner masons are skilled laborers and the masons supervised the laborers who helped them it was not necessary for mr dempsey or anyone else to exercise close supervision over them an employer need not stand over the employee to control an employee ewens miller inc v commissioner t c pincite ellison v commissioner t c pincite nevertheless mr dempsey had the right to control the results to be accomplished and the manner in which the masons’ work was to be performed this factor weighs in favor of classifying the masons and laborers as employees investment in facilities none of the parties petitioner masons or laborers had any significant investment in the facilities petitioner purchased all of the building materials ie the concrete and the cement and leased all of the heavy equipment eg cranes and forklifts used to construct the buildings but it was reimbursed for the building materials and lease expenses the masons used their own tools eg trowels levels and tape measures to perform their task the record is silent as to any investment in the facilities by the laborers this factor carries no weight in determining the legal employment classification of the masons and laborers opportunity for profit and risk of loss the masons and laborers could not share in the profit if the project came in under budget unlike mr mcnally and the other supervisors nor could they suffer a loss if the project came in over budget we are mindful that piecework compensation has been considered to be an indicator of independent_contractor status see 549_f2d_190 but there is also judicial authority for classifying piecework workers as employees see eg 331_us_722 slaughterhouse boning workers more properly considered employees in part because they were an integrated unit_of_production for the taxpayer this factor weighs in favor of classifying the masons and laborers as employees 7the contracts between the petitioner and the general contractors provided that the materials so purchased belonged to the general contractors see supra p right to discharge the workers employers typically have the right to terminate employees at will ellison v commissioner t c pincite twin rivers farm inc v commissioner supra mr dempsey on behalf of petitioner could fire any worker who did not perform to his satisfaction this factor weighs in favor of classifying the masons and laborers as employees integral part of the business when workers are an essential part of the taxpayer’s normal operations we weigh this factor in favor of an employer-employee relationship see john keller action auto body v commissioner tcmemo_2012_62 day v commissioner tcmemo_2000_375 the masons and laborers were an essential part of petitioner’s business without them the jobs procured on petitioner’s behalf could not have been completed this factor weighs in favor of classifying the masons and laborers as employees 8independent contractors also may be terminated at will thus we give some but not great weight to this indicia of an employer-employee relationship see john keller action auto body v commissioner tcmemo_2012_62 lewis v commissioner tcmemo_1993_635 citing neely v commissioner t c memo permanency of the relationship a transitory work relationship may weigh in favor of independent_contractor status ewens miller inc v commissioner t c pincite citing herman v express sixty-minutes delivery serv inc 161_f3d_305 5th cir in this case the masons and laborers were engaged by petitioner for only one job at a time once it was completed the masons and laborers were free to work elsewhere this factor weighs in favor of classifying the masons and laborers as independent contractors the relationship the parties believed they created there was no meaningful testimony with respect to this factor therefore this factor carries no weight in determining the legal employment classification of the masons and laborers in sum there are four factors weighing in favor of classifying the masons and laborers as employees one factor weighing in favor of classifying the masons and laborers as independent contractors and two factors which carry no weight giving due consideration to the totality of the facts presented and bearing in mind that petitioner bears the burden of proving respondent’s classification erroneous we conclude that the masons and laborers should be legally classified as petitioner’s employees accordingly we hold petitioner is liable for federal employment_taxes additions to tax and penalties as determined by respondent despite our conclusion that the masons and laborers were petitioner’s employees sec_530 allows petitioner relief if three requirements are satisfied petitioner must not have treated the individuals as employees for any period petitioner must have consistently treated the individuals as nonemployees on all tax returns for periods after date and petitioner must have had a reasonable basis for not treating the individuals as employees see sec_530 119_tc_121 aff’d 93_fedappx_473 3d cir john keller action auto body v commissioner tcmemo_2012_62 petitioner did not file the required information returns including forms misc with respondent for any of the workers in question as required by sec_6041 and sec_6041a therefore not all requirements for sec_530 relief have been satisfied because petitioner failed to meet all of the sec_530 requirements it does not qualify for relief see joseph m grey pub accountant p c v commissioner t c pincite in sum we hold that petitioner is liable for the employment_taxes as determined by respondent ii sec_6651 additions to tax and sec_6656 penalty sec_6651 imposes an addition_to_tax of up to for failure to timely file a tax_return unless the taxpayer shows such failure is due to reasonable_cause and not due to willful neglect sec_6651 imposes an addition_to_tax of up to for failure to timely pay the amount of tax shown on any return unless the failure is shown to be due to reasonable_cause and not due to willful neglect if a taxpayer fails to make a required_deposit on the date prescribed for that deposit sec_6656 imposes a penalty equal to the applicable_percentage of the amount of the underpayment determined pursuant to sec_6656 this penalty is not imposed if the failure to pay was due to reasonable_cause and not willful neglect to establish reasonable_cause the taxpayer must show that he exercised ordinary business care and prudence in providing payment of his tax_liability but nonetheless was unable to meet his obligations see 469_us_241 251_f3d_862 9th cir 121_tc_89 aff’d 425_f3d_1203 9th cir bruner v commissioner tcmemo_1998_246 petitioner has not shown reasonable_cause for failing to timely make the proper return filings failing to timely pay the amounts of tax shown on the returns or failing to timely make the required deposits petitioner made no argument with respect to these failures except to state that it never filed its returns or paid its taxes on time consequently petitioner is liable for the sec_6651 addition_to_tax the sec_6651 addition_to_tax and the sec_6656 penalty we have considered all of the parties’ contentions and to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing and petitioner’s concession decision will be entered for respondent
